DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of Group I, original claims 1-6, in the reply filed on December 16, 2021 is acknowledged.  Claims 5-17 have been cancelled.  Claims 18-32 are newly added.  Claims 1-4 and 18-32 are currently pending and under examination.
	
	This application is a continuation-in-part of U.S. Patent Application No. 16/380226, now U.S. Patent No. 11,168,299, filed April 10, 2019; which claims the benefit of U.S. Provisional Patent Application No. 62/655935, filed April 11, 2018; and this application claims the benefit of U.S. Provisional Patent Application No. 62/854490, filed May 30, 2019.


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gordon K. Hill on January 11, 2022.

The application has been amended as follows: 

1.  	(Currently Amended) A method for producing a probiotic product designed to promote and maintain immune system function comprising: 
selecting at least one probiotic organism from the group consisting of Collinsella aerofaciens, Anaerostipes caccae, Bacteroides ovatus, Clostridium symbiosum, and Roseburia nominis; 
selecting a growth broth for growing the probiotic organism, wherein the growth broth comprises 500-5000 mg™-galacto-oligosaccharides, 500-5000 mged xylan, 500-5000 mgdiamine oxidase (DAO) antihistamine, 500-5000 mga combination of Resveratol and Pterostillbene, 100-500 mgstem and root of Indian Tinospora
inoculating the growth broth with the probiotic organism; 
growing the probiotic organism in the growth broth; 
harvesting the probiotic organism from the growth broth; 
selecting an agar spread plate for growing the probiotic organism, wherein the agar spread plate comprises 500-5000 mg™-galacto-oligosaccharides, 500-5000 mged xylan, 500-5000 mga combination of Resveratol and Pterostillbene, 100-500 mgstem and root of Indian Tinospora
inoculating the agar spread plate with the probiotic organism harvested from the growth broth; 
growing the probiotic organism on the agar spread plate; 
harvesting the probiotic organism from the agar spread plate; and 
freeze-drying the probiotic organism.

2. 	(Original) The method of claim 1, further comprising: 
freeze-drying the probiotic organism harvested from the agar spread plate by use of a lyophilization reagent, wherein the lyophilization reagent comprises mannitol, trehalose, glycerol, cysteine, ascorbic acid, glutathione, uric acid, and activated charcoal.  

3. 	(Currently Amended) The method of claim 1, wherein the agar spread plate media further comprises 

4. 	(Currently Amended) The method of claim 1, wherein the at least one probiotic organism Bacteroides ovatus and Anaerostipes caccae

5 - 17 	(Canceled)4  
  
18. 	(Currently Amended)  A method for growing a probiotic organism comprising: 
selecting at least one probiotic organism from the group consisting of Collinsella aerofaciens, Anaerostipes caccae, Bacteroides ovatus, Clostridium symbiosum, Roseburia nominis, Bacteroides uniformis, Bacteroides fragilis, Pediococcus acidilactici, Butyricicoccus pullicaecorum, and Dorea longicatena; 
™-galacto-oligosaccharides, 500-5000 mged xylan, 500-5000 mgdiamine oxidase (DAO) antihistamine, 500-5000 mga combination of Resveratol and Pterostillbene, 100-500 mgstem and root of Indian Tinospora
inoculating the growth broth with the probiotic organism; 
growing the probiotic organism in the growth broth; 
harvesting the probiotic organism from the growth broth; 
selecting an agar spread plate media for growing the probiotic organism, wherein the agar spread plate media comprises 500-5000 mg™-galacto-oligosaccharides, 500-5000 mged xylan, 500-5000 mga combination of Resveratol and Pterostillbene, 100-500 mgstem and root of Indian Tinospora
inoculating the agar spread plate media with the probiotic organism harvested from the growth broth; 
growing the probiotic organism on the agar spread plate; and
harvesting the probiotic organism from the agar spread plate.  

19. 	(Previously Presented) The method of claim 18, further comprising: freeze-drying the probiotic organism.  

after freeze-drying with ™-galacto-oligosaccharides, 500-5000 mged xylan, 500-5000 mga combination of Resveratol and Pterostillbene, 100-500 mgstem and root of Indian Tinospora

21. 	(Currently Amended) The method of claim 19, wherein the freeze-drying includes

22. 	(Previously Presented) The method of claim 18, further comprising: freeze-drying the probiotic organism harvested from the agar spread plate by use of a lyophilization reagent, wherein the lyophilization reagent includes at least two compounds selected from the group consisting of glucosamine, glutamine, sucrose, mannitol, trehalose, glycerol, inositol, raffinose, inulin, powdered skim milk, activated charcoal, soluble starch, collagen powder, chondroitin sulfate, glucosamine sulfate, guar, acacia, silica, and fructooligosaccharide P95.  

23. 	(Previously Presented) The method of claim 18, further comprising: including the probiotic organism in a nutritional supplement product.  

24. 	(Previously Presented) The method of claim 22, further comprising: including the probiotic organism in a nutritional supplement product.  

25. 	(Currently Amended) A method for growing a probiotic organism comprising: 
Collinsella aerofaciens, Anaerostipes caccae, Bacteroides ovatus, Clostridium symbiosum, Roseburia nominis, Bacteroides uniformis, Bacteroides fragilis, Pediococcus acidilactici, Butyricicoccus pullicaecorum, and Dorea longicatena; 
selecting a growth broth for growing the probiotic organisms, wherein the growth broth comprises 500-5000 mg™-galacto-oligosaccharides, 500-5000 mged xylan, 500-5000 mgdiamine oxidase (DAO) antihistamine, 500-5000 mga combination of Resveratol and Pterostillbene, 100-500 mgstem and root of Indian Tinospora
inoculating the growth broth with the probiotic organisms; 
growing the probiotic organisms in the growth broth; 
harvesting the probiotic organisms from the growth broth; 
selecting an agar spread plate media for growing the probiotic organisms, wherein the agar spread plate media comprises 500-5000 mg™-galacto-oligosaccharides, 500-5000 mged xylan, 500-5000 mga combination of Resveratol and Pterostillbene, 100-500 mgstem and root of Indian Tinospora
inoculating the agar spread plate media with the probiotic organisms harvested from the growth broth; 
growing the probiotic organisms on the agar spread plate; and
harvesting the probiotic organisms from the agar spread plate.  

26. 	(Previously Presented) The method of claim 25, further comprising: freeze-drying the probiotic organisms.  

27. 	(Previously Presented) The method of claim 25, further comprising: freeze-drying the probiotic organisms harvested from the agar spread plate by use of a lyophilization reagent, wherein the lyophilization reagent includes at least two compounds selected from the group consisting of glucosamine, glutamine, sucrose, mannitol, trehalose, glycerol, inositol, raffinose, inulin, powdered skim milk, activated charcoal, soluble starch, collagen powder, chondroitin sulfate, glucosamine sulfate, guar, acacia, silica, and fructooligosaccharide P95.  

28. 	(Currently Amended) The method of claim 26, further comprising: including the probiotic organisms after freeze-drying with ™-galacto-oligosaccharides, 500-5000 mged xylan, 500-5000 mga combination of Resveratol and Pterostillbene, 100-500 mgstem and root of Indian Tinospora

29. 	(Previously Presented) The method of claim 25, further comprising: including the probiotic organisms in a nutritional supplement product.  

30. 	(Currently Amended) The method of claim 25, further comprising: including the probiotic organisms in a topical application product.  

31. 	(Currently Amended) The method of claim 28,further comprising: including the probiotic organisms in a nutritional supplement.  

32. 	(Currently Amended) The method of claim 26, wherein the freeze-drying includes 


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or render obvious the invention as claimed.  The limitations of selecting a growth broth and agar spread plate media comprising Bimuno™ galacto-oligosaccharides, Mannan-oligosaccharide, Resveratrol, Hesperetin, Arabinoxylan-oligosaccharides, Dragon fruit, Beechwood extracted xylan, Arabinogalactan, DAO antihistamine, Xanthan gum, Resistant starch, Baobab fruit, Kongorobi berry, a combination of Resveratol and Pterostillbene, Curcumin, stem and root of Indian Tinospora, Poria mushroom, and Nobiletin, in the concentrations as claimed, when taken in conjunction with the whole of the claimed method, are not deemed to be taught or rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1-4 and 18-32 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653